 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 107
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 CHARLES CHRISTOPHER HEAD

 6                                IN THE UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                          CASE NOS. 2:08-CR-00093-KJM-AC,
 9                                                              2:08-CR-00116-KJM-AC
10                                 Plaintiff,

11                           v.                         ORDER RE REQUEST TO FILE EXHIBIT A
                                                        OF   EMERGENCY     MOTION     FOR
12   CHARLES CHRISTOPHER HEAD,                          COMPASSIONATE RELEASE
13                                 Defendant.
14
15
16                                                  ORDER

            Pursuant to Local Rule 141(b), and based upon the representation contained in defendant’s
17
     Request to File Under Seal, IT IS SO FOUND AND ORDERED THAT, Exhibit A of defendant’s
18
     Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)—to wit, the defendant’s
19
     medical records—shall be sealed under further order of this court. See Chester v. King, No.
20
     116-cv-01257, 2019 WL 5420213, at *2 (E.D. Cal. Oct. 23, 2019) (“This court, and others within the
21
     Ninth Circuit, have recognized that the need to protect medical privacy qualifies as a ‘compelling
22
     reason’ for sealing records.”).
23
     DATED: May 5, 2021.
24
25

26

27

28

                                                        1
